 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          CECILE A BROWN,                                  CASE NO. C21-662 MJP

11                                  Plaintiff,               ORDER DENYING MOTION TO
                                                             REOPEN
12                  v.

13          JOHN C COUGHENOUR,

14                                  Defendant.

15

16          This matter comes before the Court on Plaintiff Cecile Brown’s Motion to Reopen (Dkt.

17   No. 9) and Plaintiff’s Supplement (Dkt. No. 10). Having reviewed the Motion and Supplement,

18   the Court DENIES the Motion.

19          Motions for reconsideration are disfavored. See Local Rule 7(h)(1). “The court will

20   ordinarily deny such motions in the absence of a showing of manifest error in the prior ruling or

21   a showing of new facts or legal authority which could not have been brought to its attention

22   earlier with reasonable diligence.” Id.

23

24


     ORDER DENYING MOTION TO REOPEN - 1
 1          Brown has failed to demonstrate grounds for reconsideration or reopening of this matter.

 2   The Court dismissed Brown’s action because the claims alleged are all subject to judicial immunity.

 3   (Dkt. No. 8.) Brown seeks reconsideration of that order and asks that the matter be reopened. (Dkt.

 4   Nos. 9 & 10.) Brown argues that dismissal can be set aside due to discovery of new evidence or due

 5   to “mistake, fraud, or misconduct by the other party occurred during the lawsuit and those bad

 6   actions resulted in the dismissal with prejudice.” (Dkt. No. 9 at 2.) Brown’s Motion asserts that Judge

     Coughenour has engaged in fraud and acted “not as judge, but as a private individual.” (See id. at 3.)
 7
     But nothing in Brown’s complaint, Motion to Reopen, or Supplement sets forth any allegations of
 8
     fraud, and Brown’s complaint only contains allegations that Judge Coughenour acted negligently
 9
     when he dismissed her previous suits. These claims for money damages are foreclosed by judicial
10
     immunity. (Dkt. No. 8 at 2 (citing Dennis v. Sparks, 449 U.S. 24, 27, 101 S. Ct. 183, 186, 66 L.Ed.2d
11
     185, 189 (1980)).) The Court finds no grounds to reopen this matter and therefore DENIES the
12
     Motion to Reopen.
13
            The Court notes that Brown may appeal this Order and the Order of Dismissal (Dkt. No. 8) to
14
     the U.S. Court of Appeals for the Ninth Circuit. (See generally
15
     https://www.ca9.uscourts.gov/forms/pro_se_litigants.php). But further motions to reopen this matter
16
     will not be considered.
17
            The clerk is ordered to provide copies of this order to Plaintiff and all counsel.
18
            Dated June 2, 2021.
19

20
                                                            A
                                                            Marsha J. Pechman
                                                            United States Senior District Judge
21

22

23

24


     ORDER DENYING MOTION TO REOPEN - 2
